Citation Nr: 1102459	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-16 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for major depressive disorder, 
to include as secondary to posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from January 1967 to January 1969 and from October 2001 to 
September 2002, and he has over 24 years of Air Force Reserve 
service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO), in which pertinent part, the benefit sought on 
appeal was denied. 


FINDING OF FACT

Aside from "personality disorder" and PTSD, no psychiatric 
disorder was shown during service or for three years thereafter, 
and the weight of the medical evidence is against establishing a 
current diagnosis of  depression that is etiologically related to 
the Veteran's periods of service, to include as caused or 
aggravated by his service-connected PTSD. 


CONCLUSION OF LAW

The criteria for service connection for depression have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

Here, prior to the December 2006 RO decision in the matter, VA 
sent a letter to the Veteran in October 2006 that informed him of 
what evidence is required to substantiate the claim, and apprised 
the Veteran as to his and VA's respective duties for obtaining 
evidence.  VA has also informed the Veteran how it determines the 
disability rating and the effective date for the award of 
benefits if service connection is to be awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board observes that the Veteran was not informed of what 
evidence was required to substantiate a claim for service 
connection on a secondary basis until the April 2007 statement of 
the case (SOC).  Although this was received after the initial 
adjudication of the claim, the Veteran is not prejudiced by the 
instant decision. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has been represented by a 
Veterans' Service Organization in this appeal, and neither the 
Veteran nor his service representative has asserted defective 
VCAA notice and any prejudice therefrom.  As such, the Board 
finds that VA met its duty to notify the Veteran of his rights 
and responsibilities under the VCAA.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In addition to its duty to notify or inform the Veteran with 
regard to his claims, VA also has a duty to assist the Veteran in 
the development of the claims.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  

The Board recognizes that the Veteran was not afforded a VA 
examination in conjunction with his claim.  The Board is aware of 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which 
held that an examination is required when (1) there is evidence 
of a current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease, manifested in accordance 
with presumptive service connection regulations, occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.  Id.  

Here, the current competent medical evidence of record does not 
show that the Veteran has a current diagnosis of depression that 
is etiologically related to his service, to include as caused or 
aggravated by his service-connected PTSD.  The Veteran only has a 
current diagnosis of PTSD, and at no point does the medical 
evidence show that a diagnosis of depression associated with his 
service or his PTSD.  In addition, as the Veteran is already 
being compensated for his current total psychiatric picture 
presented, service connection for an additional co-existing 
psychiatric condition would be a moot point.  This is all 
evidence against a finding that an examination to obtain a 
medical opinion regarding the possibility these conditions are 
related to service or service-connected PTSD is not necessary.  
See id.

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claims that has not been obtained.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  The chronicity provision of 
38 U.S.C.A. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the Veteran had a chronic 
condition in service or during an applicable presumption period 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the Court's 
case law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

In addition, certain chronic diseases may be presumed to have 
been incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In addition, a disability that is proximately due to or the 
result of a service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  When service connection is thus 
established for a secondary condition, the secondary condition 
shall be considered part of the original condition.  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exists, and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  Id.  A disability 
which is aggravated by a service-connected disorder may be 
service connected, but compensation is only available for the 
degree to which that condition was made worse by the service-
connected condition - only to the degree that the aggravation is 
shown.  38 C.F.R. § 3.310.  In such situation, VA laws require 
that the medical evidence must show a baseline level of severity 
of the nonservice-connected disease or injury, which is 
established by medical evidence created before the onset of 
aggravation.  Id.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  If there is at least an approximate balance 
of positive and negative evidence regarding any issue material to 
the claim, the claimant shall be given the benefit of the doubt 
in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

In this case, the Veteran contends that he has depression that is 
related to his service, to include as secondary to his service-
connected PTSD.  Initially, the Board notes that the Veteran is 
already being compensated for his total psychiatric picture, 
which the RO has identified as PTSD, and service connection for 
an additional co-existing psychiatric condition would be a moot 
point.  See 38 C.F.R. § 4.130. 

Regardless, the Board will address the merits of the Veteran's 
claim for service connection for depression.  The Board will 
first address whether the medical evidence establishes that the 
Veteran has a current diagnosis of depression, and then it will 
discuss whether any diagnosed psychiatric disorder (other than 
PTSD) is etiologically related to service, to include as 
secondary to service-connected PTSD. 

A review of the record does not show the Veteran had any 
complaints, treatment or diagnosis for psychiatric disorder until 
June 2002 during his second period of active duty.  A June 2002 
VA psychiatric examination report shows that the Veteran was 
diagnosed with PTSD and personality disorder, not otherwise 
specified.  Based on the findings from that examination report, 
in July 2002, the RO granted service connection for PTSD.  

A July 2002 Post-Deployment Medical Assessment shows that the 
Veteran marked the box associated with experiencing symptoms of 
"anxiety, depression, or excessive worry, nightmares" during 
his deployment.  A note by the examiner shows that the Veteran 
reported having night sweats and nightmares.  The Veteran was 
referred for a medical health evaluation at a VA Medical Center.  
The report of a July 2003 VA psychiatric examination report 
confirms diagnoses of PTSD and personality disorder not 
specified.  

The first medical evidence that indicates symptomatology related 
to depression comes from a December 2003 VA treatment record.  
This record shows that the Veteran complained of a depressed mood 
along with other psychiatric symptomatology, and it showed a 
diagnosis of PTSD with depressed mood.  Subsequent VA treatment 
records show that an actual diagnosis of depression was not made 
until April 2005.  At that time, however, there is no medical 
statement that identifies or discusses what symptomatology the 
Veteran exhibited that warranted a separate diagnosis of 
depression in addition to his diagnosis of PTSD.  

The additional VA treatment records continue to show depression 
listed as one of the Veteran's current disorder.  However, the 
actual VA mental health treatment records only show that the 
Veteran has been diagnosed with PTSD based on the psychiatric 
symptomatology presented, including depressed mood, during those 
treatment sessions.  See VA treatment records dated July 2005, 
December 2006 and January 2007. 

The reports of a VA psychiatric examination dated November 2006 
shows that the Veteran was diagnosed with PTSD and with 
bereavement based on the symptomatology presented.  It was noted 
that the Veteran's mother had passed away in May 2005 from cancer 
and he reported symptoms of sadness and loss. 
 
Considering the pertinent evidence in light of the above, the 
Board finds that the criteria for service connection for 
depression are not met.

The Board first notes that the Veteran was diagnosed with 
"personality disorder" during his second period of service, as 
reflected in the June 2002 VA psychiatric examination report.  
However, congenital or developmental abnormalities, such as 
personality disorders, are not considered "diseases or injuries" 
within the meaning of applicable legislation and, hence, do not 
constitute disabilities for VA compensation purposes. See 38 
C.F.R. §§ 3.303(c), 4.9 (2008).  While service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality by 
superimposed disease or injury, there is no medical evidence or 
opinion even suggesting that such aggravation occurred in this 
case.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993).  In addition to the fact that the 
medical evidence does not show that the Veteran's personality 
disorder grew worse in severity, or that it was treated 
continuously since service, the record also fails to show a 
current diagnosis of personality disorder. 

The medical evidence of record also does not show a current 
diagnosis for depression.  The most recent VA mental health 
treatment records only show that the Veteran has a diagnosis of 
PTSD based on the symptomatology presented during his treatment 
sessions.  While there is earlier VA medical evidence that 
reflects a diagnosis of depression, there is no actual medical 
finding that shows the Veteran has a separate and distinct 
diagnosis of depression based on the symptomatology presented.  
Further, the most recent VA mental health treatment records show 
that the Veteran's complaints of depressed mood are incorporated 
in his PTSD diagnosis and they do not constitute a separate 
diagnosed psychiatric disorder.   

One of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Without a 
current medical diagnosis of depression, VA cannot grant an award 
of service connection.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Additionally, there is no medical evidence that in any way links 
the Veteran's diagnosis of depression to his periods of service 
or his service-connected PTSD.  None of the VA mental health 
treatment records show that the Veteran's diagnosis of depression 
was related to his period of service, to include caused or 
aggravated by his service-connected PTSD.  The November 2006 VA 
examination report is the only medical record that associated the 
Veteran's symptoms of depressed mood with a diagnosed disorder, 
and it was a diagnosis of bereavement that was linked to the 
recent passing of his mother.  

The Board has considered the Veteran's assertions that he has 
depression that is etiologically related to his service, to 
include his service-connected PTSD.  His assertions are not, 
however, evidence that can provide a basis for allowance of the 
claim.  As indicated above, the claim for service connection 
turns on the medical matter of whether there exists a medical 
nexus between the currently claimed disability and service-a 
matter within the province of trained medical professionals. See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Notably, a psychiatric disorder is a medical 
condition that cannot be identified by a lay person.  Rather, it 
requires medical expertise to determine its very nature. 

Based on the foregoing, the Board finds that the evidence of 
record is against the Veteran's claim for service connection for 
depression.  The evidence of record does not show a current 
diagnosis of depression that is etiologically related to the 
Veteran's periods of service or to his service-connected PTSD.  
The preponderance of the evidence is against a finding that 
establishes an allowance for service connection for depression.  
Consequently, the benefit-of-the-doubt rule does not apply.   See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
53-56.  The claim must be denied.  


ORDER

Entitlement to service connection for depression is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


